DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 75, 78, 80, 82, 88-90, 93, and 94 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Radovic-Moreno (US 2010/0196482).
Regarding claims 75, 78, 80, 82, 88-90, 93, and 94, Radovic-Moreno teaches nanoparticles comprising a reverse micelle, a polymeric matrix encapsulating the micelle, a targeting moiety, and a therapeutic agent (title; abstract;  claim 1; paras.0205) wherein the polymeric matrix comprises polyesters and a lipid-terminated polyalkylene glycol such as PEG (claims 6, 12, 13; paras.0009, 0021, 0043-44, 0053-61, 0063-64, 0088).  “[A] number of terminal conjugates, e.g., lipids such as cholesterol, … have been reported to improve cellular uptake.” (Para.0088). The reverse micelle comprises an amphipathic lipid including cholesterol and phosphatidylcholine (claim 29; paras. 0014, 0020, 0037, 0125, 0194).  The nanoparticles can 
In certain embodiments of the invention, the amphiphilic layer of the nanoparticle, e.g., the layer of lecithin, is a monolayer, meaning the layer is not a phospholipid bilayer, but exists as a single continuous or discontinuous layer around, or within, the nanoparticle.  The amphiphilic layer is "associated with" the nanoparticle of the invention, meaning it is positioned in some proximity to the polymeric matrix, such as surrounding the outside of the polymeric shell, or dispersed within the polymers that make up the nanoparticle.

Claims 75, 78- 80, 82-85, and 87-95 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by MacLachlan (WO 2009/127060 Al).
Regarding claims 75, 78, 79, and 90-95, MacLachlan teaches (title; abstract; para.0013; see paras.0016-17, 0020, 0071, 0135-37, 0237, 0246-48, 0251-55,  0257-61, 0272-76, 0281-85, 0339, 0416) stable lipid particles (SNALP-CPLs or stable nucleic acid-lipid particles-cationic-polymer-lipid conjugates) for extended circulation times, comprising 
(a) one or more active agents or therapeutic agents; 
(b) one or more cationic lipids comprising from about 50 mol % to about 85 mol % of the total lipid present in the particle; 
(c) one or more non-cationic lipids comprising from about 13 mol % to about 49.5 mol % of the total lipid present in the particle, including specifically a mixture of cholesterol and the others recited in instant claim 75 (paras.0253-55; claim 14); and 

Cholesterol comprises molar concentrations within the range in instant claim 91 (para.0252; claim 11).  The PEG moiety of the PEG-lipid conjugates comprises an average molecular weight of about 550 to about 10,000 daltons (para.0134), and present in the particle at about 0.1 mol% up to about 2 mol% (para.0136).   Therefore the lipids are present in the particles are present in a greater proportion to the polymer.  The precise weight ratio depends on which lipids and polyester is used, and because MacLachlan teaches a broad range of polyesters, molecular weights, and molar concentrations, these ranges would fall within the range in claim 87.
The therapeutic agent is encapsulated in a lipid bilayer (para.0284). PEG or polyethylene glycol is a polyester, and other polyesters such as those in instant claim 78 may be used (para.0135).  CPLs or cationic-polymer-lipid conjugates may be present “mainly in the external face of the SNALP bilayer membrane” or “on both internal and external faces” of the SNALP (para.0300).
MacLachlan teaches carriers such as coatings, vehicles, colloids, etc., which can be substrates which carry the particles (para.0306) as well as topical and solid oral administration forms (paras.0311, 0314, 0318).  MacLachlan discloses agents other than nucleic acids, such as those in instant claims 80, 82-85, and 88 (paras.0228-30).  The lipid particles do not comprise water.
Regarding properties of the particle, such as “wherein at least 50% of said… zero-order kinetics” in claim 93, for product claims, “when the structure recited in the reference is 
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.

MPEP §2103(I)(C) (emphases added).  Here the above claim phrases suggest but do not require the steps to be performed to obtain the properties recited in the wherein clauses.  Thus they do not limit the scope of the claim and are not afforded patentable weight.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 75-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacLachlan (WO 2009/127060 Al) as applied to claims 75, 78- 80, 82-85, and 87-95 above, and further in view of Evans (US 2009/0324683).
MacLachlan does not specifically teach the tricalcium phosphate and the agents recited in instant claims 76, 77, 81, and 86.
Evans is drawn to biomaterials comprising a bioactive agent or pharmaceutically active agent “encapsulated by polymer, wherein the polymer has a structure and a molecular weight selected to biodegrade over a time period when implanted within a subject and thereby release the agent over the time period”, wherein the polymer is coated over a substrate (paras.0008, 0101, 0123-43).  Lipid spraying is used to prepare the polymer-encapsulated drug particles wherein lipids such as lecithin, i.e., a phospholipid is incorporated with the polymer (paras.0040, 0053-54, 0188, 0204, 0211, 0218).  Evans teaches using tricalcium phosphate substrate (para.0100-02, 0107, 0112), and delivery of doxycycline and osteogenic factors (paras. 0043, 0118, 0150, 0154).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of MacLachlan and Evans and use MacLachlan’s particles to form tissue graft materials of Evans  as recited in the instant claim(s).  The skilled person would have been suggested to do so because both are drawn to polymer-lipid particles encapsulating an active agent, and Evans teaches that such particles are useful as bone graft 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 75-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8877242. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a substrate having a coating deposited on at least a fraction of said substrate, wherein said biocompatible coating comprises a matrix composition having an ordered alternating multilayer structure, said matrix composition comprising: a biodegradable polyester, a sterol, and a second lipid comprising at least one phosphatidylcholine having hydrocarbon chains of at least 14 carbons, and a pharmaceutical active agent.  The ‘242 patent’s claims also recite a biodegradable polymer in non-covalent association with a first lipid having a polar group, the matrix composition is lipid saturated and said ordered alternating multilayer structure comprises said biodegradable polymer and said lipids, wherein each biodegradable polymer layer is separated by a layer of lipids;  wherein the weight ratio of total lipids to said biodegradable polymer is between 1.5:1 and 9:1 inclusive;  and wherein the release time of 90% of the active ingredient from the matrix composition is between 1 week and 6 months, wherein at least 50% of said pharmaceutical active agent is released from the 

Claims 75-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  9421271. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a matrix composition comprising: a biodegradable polyester, a cholesterol, a second lipid comprising at least one phosphatidylcholine selected from the group consisting of DMPC, DPPC, DSPC, DOPC, and a pharmaceutical active agent;  wherein the matrix composition has an ordered multilayer structure in which (i) the biodegradable polymer and lipid are ordered in the form of layers and (ii) when maintained in an aqueous environment provides sustained release of the pharmaceutical active agent.  The ‘271 patent claims also recite a matrix composition comprises at least 50% (ww) of lipids, the at least one phosphatidylcholine constitutes at least 50% (ww) of the total lipid content, and the weight ratio of total lipids to said biodegradable polymer is between 1.5:1 and 9:1 inclusive.  These limitations further limit and therefore anticipate the instant claims.

Claims 75-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.  10682412. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to substrates having their surface coated fully or partially with a biocompatible matrix composition, the matrix composition comprising a biodegradable polymer, a sterol, a second lipid comprising at least one phospholipid having 

Claims 75-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.  9173976. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a substrate having its surface coated fully or partially with a biodegradable matrix composition, the matrix composition comprising: a polyester, a first lipid comprising cholesterol, a second lipid comprising at least one phospholipid selected from the group consisting of 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DMPC), 1,2- dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), 1,2-distearoyl-sn-glycero-3- phosphocholine (DSPC) and 1,2-dioleoyl-sn-glycero-3-phosphocholine (DOPC), and a pharmaceutical active agent.  The ‘976 patent more specifically recites a medical device comprising coated and non-coated bone filler particles at a ratio of between about 1:3-10:1, wherein the coated bone filler particles comprise between about 80-90% (w/w) of bone filler and between about 10-20% (w/w) of a matrix composition which comprises: (a) 15-25% (w/w) PLGA;  (b) 5-15% (w/w) of cholesterol;  (c) 50-70% (w/w) of a mixture of DPPC and DSPC, wherein the ratio of DPPC to DSPC is between 5:1 and 2:1 and (d) 7-12% (w/w) of doxycycline or doxycycline hyclate.  The present claims recite wherein the matrix has a multilayered structure in which the polyester and lipids are 

Claims 75-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8795726. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a matrix composition comprising a biocompatible polymer, a first lipid component comprising a sterol, a second lipid component comprising at least one phospholipid having fatty acid moieties of at least 14 carbons, and a pharmaceutical active agent.  The ‘726 patent claims also recite the biocompatible polymer is in non-covalent association with a first lipid component comprising a sterol, the moles of sterol constitute up to 40% of the moles of total lipids present, at least one nucleic acid based agent, a linear polyethylene glycol (PEG) having a molecular weight in the range of 1,000-10,000, and at least one cationic lipid, and wherein the matrix composition is substantially free of water, and is adapted for providing sustained and/or controlled release of the nucleic acid ingredient, wherein at least 30% of said agent is released from the composition at zero-order kinetics.  These limitations further limit and therefore anticipate the instant claims.

Claims 75-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 13-16, and 20 of U.S. Patent No. 9616032. 


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615